                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00100-RJC-DSC


 CHRISTOPHER STRIANESE,            )
                                   )
              Plaintiff,           )
                                   )                                  ORDER
 v.                                )
                                   )
 DIVERSIFIED CONSULTANTS, INC. et. )
 al.,                              )
                                   )
            Defendants.            )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Aaron R. Easley]” (document #16) filed March 6, 2019.

       For the reasons stated therein, the Motion is granted.

       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..

       SO ORDERED.                   Signed: March 7, 2019
